Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/16/2020 have been considered.  Claims 1-17 are currently pending.

Response to Arguments
Applicant’s arguments, see page 2, paragraphs 2-3 of the Remarks, filed 12/16/2020, with respect to claims 1-17 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 12/16/2020.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-17 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
The present application relates to a system comprising:
“wherein                 
                    
                        
                            n
                        
                        
                            s
                            h
                            i
                            f
                            t
                        
                        
                            R
                            A
                        
                    
                
             , dstart,                 
                    
                        
                            n
                        
                        
                            g
                            r
                            o
                            u
                            p
                        
                        
                            R
                            A
                        
                    
                
            , and                 
                    
                        
                            
                                
                                    n
                                
                                -
                            
                        
                        
                            s
                            h
                            i
                            f
                            t
                        
                        
                            R
                            A
                        
                    
                
             meet formulas (2) to (5) as follows; or …
wherein u is a root of a random access ZC sequence, du = u-1, u-1 is a minimum non-negative integer meeting formula ((u-1) x u) mod NZC = 1, and NZC is the length of the random access ZC sequence; and

	obtaining the random access ZC sequence according to the Cv ; and
detecting the signal using the random access ZC sequence” in combination with other recited elements in claim 1.

The present application also relates to a non-transitory computer readable storage medium comprising instructions that are executable by a processor, wherein the instructions comprise instructions for:
“wherein                 
                    
                        
                            n
                        
                        
                            s
                            h
                            i
                            f
                            t
                        
                        
                            R
                            A
                        
                    
                
             , dstart,                 
                    
                        
                            n
                        
                        
                            g
                            r
                            o
                            u
                            p
                        
                        
                            R
                            A
                        
                    
                
            , and                 
                    
                        
                            
                                
                                    n
                                
                                -
                            
                        
                        
                            s
                            h
                            i
                            f
                            t
                        
                        
                            R
                            A
                        
                    
                
             meet formulas (2) to (5) as follows; or …
wherein u is a root of a random access ZC sequence, du = u-1, u-1 is a minimum non-negative integer meeting formula ((u-1) x u) mod NZC = 1, and NZC is the length of the random access ZC sequence; and
wherein the instructions further include instructions for:
	obtaining the random access ZC sequence according to the Cv. ; and
sending the random access ZC sequence to a base station” in combination with other recited elements in claim 4.

The present application also relates to a non-transitory computer readable storage medium comprising instructions that are executable by a processor, wherein the instructions comprise instructions for:
“wherein                 
                    
                        
                            n
                        
                        
                            s
                            h
                            i
                            f
                            t
                        
                        
                            R
                            A
                        
                    
                
             , dstart,                 
                    
                        
                            n
                        
                        
                            g
                            r
                            o
                            u
                            p
                        
                        
                            R
                            A
                        
                    
                
            , and                 
                    
                        
                            
                                
                                    n
                                
                                -
                            
                        
                        
                            s
                            h
                            i
                            f
                            t
                        
                        
                            R
                            A
                        
                    
                
             meet formulas (2) to (5) as follows; or …
u = u-1, u-1 is a minimum non-negative integer meeting formula ((u-1) x u) mod NZC = 1, and NZC is the length of the random access ZC sequence; and
wherein the instructions further include instructions for:
	obtaining the random access ZC sequence according to the Cv. ; and
detecting the signal using the random access ZC sequence” in combination with other recited elements in claim 11.

The closest prior art, Han et al. (EP 2 456 155 A1), teaches a method for establishing a cyclic shift to provide against frequency offset in order to prevent a sequence from being deteriorated under the condition that the frequency offset occurs.  Han further teaches setting cyclic shift to be applied to a Zadoff-Chu (ZC) sequence against an effect of a high Doppler frequency higher than a predetermined value.
A second prior art, Da (WO 2017/029552 A1), teaches a network node that includes a one or more processors configured to generate a set of cyclic shifts by calculating a plurality of cyclic-shifted Zadoff-Chu (ZC) sequences using the root ZC sequences, wherein each of the plurality of cyclic shifted ZC sequences is used to generate one cyclic shift of the set of cyclic shifts. Da also teaches generating a set of cyclic shifts based on the first random access preamble sequence length of the first preamble format.
However, Han and Da, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471